 



Exhibit 10.1

 

EMPLOYMENT AGREEMENT

     THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of the
14 day of December, 2004 (the “Effective Date”), by and between General
Nutrition Centers, Inc., a Delaware corporation (the “Company”), and Curtis
Larrimer (the “Executive”).

     WHEREAS, the Company desires to employ Executive on the terms and subject
to the conditions set forth herein and the Executive has agreed to be so
employed.

     NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, agree as follows:



•   Employment of Executive; Duties.



•   Title. During the “Employment Period” (as defined in Section 2 hereof), the
Executive shall serve as Senior Vice President and Chief Financial Officer of
the Company. The Executive shall have the normal duties, responsibilities and
authority commensurate with such positions.



•   Duties. During the Employment Period, the Executive shall do and perform all
services and acts necessary or advisable to fulfill the duties and
responsibilities of his positions and shall render such services on the terms
set forth herein. In addition, the Executive shall have such other executive and
managerial powers and duties as may reasonably be assigned to him, commensurate
with his serving as Senior Vice President and Chief Financial Officer. Except
for sick leave, reasonable vacations, and excused leaves of absence, the
Executive shall, throughout the Employment Period, devote substantially all his
working time, attention, knowledge and skills faithfully and to the best of his
ability, to the duties and responsibilities of his positions in furtherance of
the business affairs and activities of the Company, and its subsidiaries and
affiliates. The Executive shall at all times be subject to, observe and carry
out such rules, regulations, policies, directions, and restrictions as the Board
may from time to time reasonably establish for senior executive officers of the
Company.



•   Term of Employment.



•   Employment Period. The employment of the Executive hereunder shall continue
until the later to occur of (i) December 31, 2006, or (ii) the applicable
expiration date of any extension of this Agreement as provided in Section 2.2
hereof, unless terminated earlier in accordance with the provisions of this
Agreement (the “Employment Period”).



•   Extension. On December 15, 2005, and on each December 15th thereafter, the
Employment Period shall be extended for an additional one-year period unless the
Company or the Executive notifies the other in writing prior to such date of its
or his election, in its or his sole discretion, not to extend the Employment
Period.

 



--------------------------------------------------------------------------------



 



•   Compensation and General Benefits.



•   Base Salary.



•   During the Employment Period, the Company agrees to pay to the Executive an
annual base salary in an amount equal to $275,000 (such base salary, as adjusted
from time to time pursuant to Section 3.1(b), is referred to herein as the “Base
Salary”). The Executive’s Base Salary, less amounts required to be withheld
under applicable law, shall be payable in equal installments in accordance with
the practice of the Company in effect from time to time for the payment of
salaries to officers of the Company, but in no event less frequently than
monthly.



•   The Board of Directors of the Company (the “Board”) or the Compensation
Committee established by the Board (the “Compensation Committee”) shall review
the Executive’s performance on an annual basis and, based on such review, may
increase Executive’s Base Salary, as it, acting in its sole discretion, shall
determine to be reasonable and appropriate.



•   Bonus. With respect to the 2005 calendar year and with respect to each
calendar year that commences during the Employment Period, the Executive shall
be eligible to receive from the Company an annual performance bonus (the “Annual
Bonus”) in an amount to be determined by the Compensation Committee in the
exercise of its discretion for the applicable year. Any Annual Bonus earned
shall be payable in full within forty-five (45) days following the determination
of the amount thereof and in accordance with the Company’s normal payroll
practices and procedures. Any Annual Bonus payable under this Section 3.2 shall
not be payable unless the Executive is employed by the Company on the last day
of the period to which such Annual Bonus relates.



•   Expenses. During the Employment Period, in addition to any amounts to which
the Executive may be entitled pursuant to the other provisions of this
Section 3.3 or elsewhere herein, the Executive shall be entitled to receive
prompt reimbursement from the Company for all reasonable and necessary expenses
incurred by him in performing his duties hereunder on behalf of the Company,
subject to, and consistent with, the Company’s policies for expense payment and
reimbursement, in effect from time to time.



•   Fringe Benefits. During the Employment Period, in addition to any amounts to
which the Executive may be entitled pursuant to the other provisions of this
Section 3 or elsewhere herein, the Executive shall be entitled to participate
in, and to receive benefits under, any benefit plans, arrangements or policies
made available by the Company to its executives and key management employees
generally, subject to and on a basis consistent with the terms, conditions and
overall administration of each such plan, arrangement or policy. The award of
any additional fringe benefits under this Section 3.4 shall be separate and
distinct from the right of the Executive to receive the Annual Bonus payment
from the Company described in Section 3.2.



•   Stock Options. Subject to Section 4 below and the approval of the
Compensation Committee, Executive shall be eligible to participate in and be
granted awards under the General Nutrition Centers, Inc. 2003 Omnibus Stock
Incentive Plan (the “Plan”).

2



--------------------------------------------------------------------------------



 



•   Termination.



•   General. The employment of the Executive hereunder (and the Employment
Period) shall terminate as provided in Section 2, unless earlier terminated in
accordance with the provisions of this Section 4.



•   Death or Disability of the Executive.



•   The employment of the Executive hereunder (and the Employment Period) shall
terminate upon (i) the death of the Executive, and (ii) at the option of the
Company, upon not less than fifteen (15) days’ prior written notice to the
Executive or his personal representative or guardian, if the Executive suffers a
“Total Disability” (as defined in Section 4.2(b) below). Upon termination for
death or Total Disability, the Company shall pay to the Executive, guardian or
personal representative, as the case may be (reduced by any benefits paid or
payable to the Executive, his beneficiaries or estate under any
Company-sponsored disability benefit plan program or policy for the period
following such date of termination), (i) the Executive’s current Base Salary for
the remainder of the Employment Period (without giving effect to any further
extensions pursuant to Section 2.2 hereof) and (ii) subject to the discretion of
the Compensation Committee, a prorated share of the Annual Bonus pursuant to
Section 3.2 hereof (based on the period of actual employment) that the Executive
would have been entitled to had he worked the full year during which the
termination occurred, provided that bonus targets are met for the year of such
termination. The bonus shall be payable in full within forty-five (45) days
following the determination of the amount thereof and in accordance with the
Company’s normal payroll practices and procedures.



•   For purposes of this Agreement, “Total Disability” shall mean (i) if the
Executive is subject to a legal decree of incompetency (the date of such decree
being deemed the date on which such disability occurred), (ii) the written
determination by a physician selected by the Company that, because of a
medically determinable disease, injury or other physical or mental disability,
the Executive is unable substantially to perform, with or without reasonable
accommodation, the material duties of the Executive required hereby, and that
such disability has lasted for one hundred twenty days (120) days during the
immediately preceding twelve (12) month period or is, as of the date of
determination, reasonably expected to last six (6) months or longer after the
date of determination, in each case based upon medically available reliable
information, or (iii) Executive’s qualifying for benefits under the Company’s
long-term disability coverage, if any.



•   In conjunction with determining mental and/or physical disability for
purposes of this Agreement, the Executive hereby consents to (i) any
examinations that the Compensation Committee determines are relevant to a
determination of whether he is mentally and/or physically disabled, or required
by the Company physician, (ii) furnish such medical information as may be
reasonably requested, and (iii) waive any applicable physician patient privilege
that may arise because of such examination.



•   With respect to outstanding stock options and other equity based awards held
by the Executive as of the date of termination, (i) any such options that are
not vested or exercisable as of such date of termination shall immediately
expire and any such equity based awards

3



--------------------------------------------------------------------------------



 



    that are not vested as of such date of termination shall immediately be
forfeited, and (ii) any such options that are vested and exercisable as of such
date of termination shall expire immediately following the expiration of the one
hundred eighty (180) day period following such date of termination.   •   With
respect to any shares of Common Stock held by the Executive that are vested as
of the date of termination (or issued pursuant to the exercise of options
following such date of termination pursuant to Section 4.2(d) hereof), for the
two hundred seventy (270) day period following such date of termination, the
Company (or its designee) shall have the right to purchase from the Executive or
his beneficiary, as applicable, and the Executive or his beneficiary hereby
agrees to sell any or all such             shares to the Company (or the
Company’s designee) for an amount equal to the product of (x) the per share
current fair market value of a share of Common Stock (as determined by the Board
in good faith) and (y) the number of shares so purchased.



•   Termination by the Company Without Cause or Resignation by the Executive For
Good Reason.



•   The Company may terminate Executive’s employment without “Cause” (as defined
below), and thereby terminate Executive’s employment (and the Employment Period)
under this Agreement at any time upon not less than thirty (30) days’ prior
written notice.



•   The Executive may resign, and thereby terminate his employment (and the
Employment Period), at any time for “Good Reason” (as defined below), upon not
less than thirty (30) days’ prior written notice to the Company specifying in
reasonable detail the reason therefore; provided, however, that the Company
shall have a reasonable opportunity to cure any such “Good Reason ” (to the
extent possible) within thirty (30) days after the Company’s receipt of such
notice.



•   In the event the Executive’s employment is terminated (i) by the Company
without “Cause,” or (ii) by the Executive for “Good Reason” then, subject to
Section 4.3(d) hereof, the following provisions shall apply:



•   The Company shall continue to pay the Executive the Base Salary to which the
Executive would have been entitled pursuant to Section 3.1 hereof (at the Base
Salary rate during the year of termination) had the Executive remained in the
employ of the Company until the expiration of the Employment Period without
giving effect to any further extensions pursuant to Section 2.2 hereof, with all
such amounts payable in accordance with the Company’s payroll system in the same
manner and at the same time as though the Executive remained employed by the
Company.



•   If such termination occurs upon or within six (6) months following a Change
of Control (as defined below), the Company shall continue to pay the Executive
the Base Salary to which the Executive would have been entitled pursuant to
Section 3.1 hereof (at the Base Salary rate during the year of termination) for
a two (2) year period following such date of termination, with all such amounts
payable in accordance with the Company’s payroll system

4



--------------------------------------------------------------------------------



 



    in the same manner and at the same time as though the Executive remained
employed by the Company, subject to Section 4.3(c)(vii) hereof.



•   Subject to the discretion of the Compensation Committee, the Company shall
pay to the Executive a prorated share of the Annual Bonus pursuant to
Section 3.2 hereof (based on the period of actual employment) that the Executive
would have been entitled to had he worked the full year during which the
termination occurred, provided that bonus targets are met for the year of such
termination. The bonus shall be payable in full within forty-five (45) days
following the determination of the amount thereof and in accordance with the
Company’s normal payroll practices and procedures, subject to
Section 4.3(c)(vii) hereof.



•   Unless prohibited by law or, with respect to any insured benefit, the terms
of the applicable insurance contract, the Executive shall continue to
participate in, and be covered under, the Company’s group life, disability,
sickness, accident and health insurance programs on the same basis as other
executives of the Company (A) through the expiration of the Employment Period,
or, (B) in the event that Executive’s Base Salary is being paid pursuant to
clause (ii) of this Section 4.3(c), for the two (2) year period the Executive is
entitled to such payment, without giving effect to any further extensions
pursuant to Section 2.2 hereof.



•   With respect to outstanding options and other equity based awards held by
the Executive as of the date of termination, (x) any such options that are not
vested or exercisable as of such date of termination shall immediately expire
and any such equity based awards that are not vested as of such date of
termination shall immediately be forfeited, and (y) any such options that are
vested and exercisable as of such date of termination shall expire immediately
following the expiration of the ninety (90)-day period following such date of
termination.



•   With respect to any shares of Common Stock held by the Executive that are
vested as of the date of termination (or issued pursuant to the exercise of
options following such date of termination pursuant to Section 4.3(c)(v)
hereof), for the one hundred eighty (180)-day period following such date of
termination, the Company (or its designee) shall have the right to purchase from
the Executive and the Executive hereby agrees to sell any or all such shares to
the Company (or the Company’s designee) for an amount equal to the product of
(x) the per share current fair market value of a share of Common Stock (as
determined by the Board in good faith) and (y) the number of shares so
purchased.



•   With respect to the amounts payable to the Executive under clauses (ii) and
(iii) of this Section 4.3 following a Change of Control, the Executive may elect
to receive the present value of such amounts in a lump sum based on a present
value discount rate equal to six percent (6%) per year. Such election must be
made in writing by the Executive within fifteen (15) days of his date of
termination.



•   The Executive agrees to release the Company and its respective Affiliates,
officers, directors, stockholders, employees, agents, representatives, and
successors from and against any and all claims that the Executive may have
against any such person relating to the Executive’s employment by the Company
and the termination thereof, such release to be in form and substance reasonably
satisfactory to the Company.

5



--------------------------------------------------------------------------------



 



•   Anything in this Agreement to the contrary notwithstanding, if it shall be
determined that any payment, vesting, distribution, or transfer by the Company
or any successor, or any Affiliate of the foregoing or by any other person or
that any other event occurring with respect to the Executive and the Company for
the Executive’s benefit, whether paid or payable or distributed or distributable
under the terms of this Agreement or otherwise (including under any employee
benefit plan) (a “Payment”) would be subject to or result in the imposition of
the excise tax imposed by Section 4999 of the Internal Revenue Code of 1986, as
amended (and any regulations issued thereunder, any successor provision, and any
similar provision of state or local income tax law) (collectively, the “Excise
Tax”), then the amount of the Payment shall be reduced to the highest amount
that may be paid by the Company or other entity without subjecting such Payment
to the Excise Tax (the “Payment Reduction”). The Executive shall have the right,
in his sole discretion, to designate those payments or benefits that shall be
reduced or eliminated under the Payment Reduction to avoid the imposition of the
Excise Tax.



•   Subject to the provisions of Section 4.3(e)(ii), all determinations required
to be made under this Section 4.3(e), including whether and when a Payment is
subject to Section 4999 and the assumptions to be utilized in arriving at such
determination and in determining an appropriate Payment Reduction, shall be made
by PricewaterhouseCoopers LLP, or any other nationally recognized accounting
firm that shall be the Company’s outside auditors at the time of such
determination (the “Accounting Firm”), which Accounting Firm shall provide
detailed supporting calculations to the Executive and the Company within fifteen
(15) business days of the receipt of notice from the Company or the Executive
that there will be a Payment that the person giving notice believes may be
subject to the Excise Tax. All fees and expenses of the Accounting Firm shall be
borne by the Company. Any determination by the Accounting Firm shall be binding
upon the Company and the Executive in determining whether a Payment Reduction is
required and the amount thereof (subject to Sections 4.3(e)(ii) and (iii)), in
the absence of material mathematical or legal error.



•   As a result of uncertainty in the application of Section 4999 that may exist
at the time of the initial determination by the Accounting Firm, it may be
possible that in making the calculations required to be made hereunder, the
Accounting Firm shall determine that a Payment Reduction need not be made that
properly should be made (an “Overpayment”) or that a Payment Reduction not
properly needed to be made should be made (an “Underpayment”). If, within
seventy-five (75) days after the Accounting Firm’s initial determination under
the preceding clause (i), the Accounting Firm shall determine that an
Overpayment was made, any such Overpayment shall be treated for all purposes, to
the extent practicable and subject to applicable law, as a loan to the Executive
with interest at the applicable Federal rate provided for in Section 1274(d) of
the Code and shall be repaid by the Executive to the Company within thirty-five
(35) days after the Executive receives notice of the Accounting Firm’s
determination; provided, however, that the amount to be repaid by the Executive
to the Company either as a loan or otherwise as a lump sum payment (where a loan
is not practicable or permitted by law) shall be reduced to the extent that any
portion of the Overpayment to be repaid will not be offset by a corresponding
reduction in tax by reason of such repayment of the Overpayment. If the
Accounting Firm shall determine that an Underpayment was made, any such
Underpayment shall be due and payable by the Company

6



--------------------------------------------------------------------------------



 



    to the Executive within thirty-five (35) days after the Company receives
notice of the Accounting Firm’s determination.



•   The Executive shall give written notice to the Company of any claim by the
IRS that, if successful, would require the payment by the Executive of an Excise
Tax, such notice to be provided within fifteen (15) days after the Executive
shall have received written notice of such claim. The Executive shall cooperate
with the Company in determining whether to contest or pay such claim and shall
not pay such claim without the written consent of the Company, which shall not
be unreasonably withheld, conditioned or delayed.



•   This Section 4.3(e) shall remain in full force and effect following the
termination of the Executive’s employment for any reason until the expiration of
the statute of limitations on the assessment of taxes applicable to the
Executive for all periods in which the Executive may incur a liability for taxes
(including Excise Taxes), interest or penalties arising out of the operation of
this Agreement.



•   For purposes of this Agreement, the Executive would be entitled to terminate
his employment for “Good Reason” if without the Executive’s prior written
consent:



•   The Company fails to comply with any material obligation imposed by this
Agreement;



•   The Company assigns to the Executive duties or responsibilities that are
materially inconsistent with the Executive’s positions, duties,
responsibilities, titles and offices in effect on the Effective Date; or



•   The Company effects a reduction in the Executive’s Base Salary.



•   For purposes of this Agreement, “Cause” means the occurrence of any one or
more of the following events:



•   a material failure by the Executive to comply with any material obligation
imposed by this Agreement (including, without limitation, any violation of
Sections 5.1 or 5.2 hereof);



•   the Executive’s being convicted of, or pleading guilty or nolo contendere
to, or being indicted for any felony;



•   theft, embezzlement, or fraud by the Executive in connection with the
performance of his duties hereunder;



•   the Executive’s engaging in any activity that gives rise to a material
conflict of interest with the Company that is not be cured following ten
(10) days’ written notice and a demand to cure such conflict; or



•   the misappropriation by the Executive of any material business opportunity
of the Company.



•   For purposes of this Agreement, “Change of Control” shall be defined as set
forth in Exhibit A, which is attached hereto.

7



--------------------------------------------------------------------------------



 



•   Termination For Cause and Voluntary Resignation Other Than For Good Reason.



•   The Company may, upon action of the Board, terminate the employment of the
Executive (and the Employment Period) at any time for “Cause” and the Executive
may voluntarily resign and thereby terminate his employment (and the Employment
Period) under this Agreement at any time upon not less than thirty (30) days’
prior written notice. Upon termination by the Company for Cause or resignation
by the Executive other than for Good Reason, the following provisions shall
apply:



•   The Executive shall be entitled to receive all amounts of earned but unpaid
Base Salary and benefits accrued through the date of such termination. Except as
provided below, all other rights of the Executive (and all obligations of the
Company) hereunder shall terminate as of the date of such termination.



•   With respect to outstanding options and other equity based awards held by
the Executive as of the date of termination, (i) any such options that are not
vested or exercisable as of such date of termination shall immediately expire
and any such equity based awards that are not vested as of such date of
termination shall immediately be forfeited, and (ii) any such options that are
vested and exercisable as of such date of termination shall expire immediately
following the expiration of the ninety (90)-day period following such date of
termination.



•   With respect to any shares of Common Stock held by the Executive that are
vested as of the date of termination (or issued pursuant to the exercise of
options following such date of termination pursuant to Section 4.4(c) hereof),
for the one hundred eighty (180)-day period following such date of termination,
the Company (or its designee) shall have the right to purchase from the
Executive and the Executive hereby agrees to sell any or all such shares to the
Company (or the Company’s designee) for an amount equal to the product of
(x) the per share current fair market value of a share of Common Stock (as
determined by the Board in good faith) and (y) the number of shares so
purchased.



•   Before the Company may terminate the Executive for Cause pursuant to
Section 4.4(a) above, the Board shall deliver to the Executive a written notice
of the Company’s intent to terminate the Executive for Cause, and the Executive
shall have been given a reasonable opportunity to cure any such acts or
omissions (which are susceptible of cure as reasonably determined by the Board)
within thirty (30) days after the Executive’s receipt of such notice.



•   Confidentiality and Non-Competition.



•   Confidentiality; Intellectual Property.



•   The Executive recognizes that the Company’s business interests require a
confidential relationship between the Company and the Executive and the fullest
practical protection and confidential treatment of all “Trade Secrets or
Confidential or Proprietary Information” (as defined in Section 5.3 hereof).
Accordingly, the Executive agrees that, except as required by law or court
order, the Executive will keep confidential and will not disclose to anyone
(other than the Company or any Persons designated by the Company), or publish,
utter, exploit, make use of (or aid others in publishing, uttering, exploiting
or using), or otherwise

8



--------------------------------------------------------------------------------



 



    “Misappropriate” (as defined in Section 5.3 hereof) any Trade Secrets or
Confidential or Proprietary Information at any time. The Executive’s obligations
hereunder shall continue during the Employment Period and thereafter for so long
as such Trade Secrets or Confidential or Proprietary Information remain Trade
Secrets or Confidential or Proprietary Information.



•   The Executive acknowledges and agrees that:



•   the Executive occupies a unique position within the Company, and he is and
will be intimately involved in the development and/or implementation of Trade
Secrets or Confidential or Proprietary Information;



•   in the event the Executive breaches Section 5.1 hereof with respect to any
Trade Secrets or Confidential or Proprietary Information, such breach shall be
deemed to be a Misappropriation of such Trade Secrets or Confidential or
Proprietary Information; and



•   any Misappropriation of Trade Secrets or Confidential or Proprietary
Information will result in immediate and irreparable harm to the Company.



•   The Executive acknowledges and agrees that all ideas, inventions, marketing,
sales and business plans, formulae, designs, pricing, studies, programs, reviews
and related materials, strategies and products, whether domestic or foreign,
developed by him during the Employment Period, including, without limitation,
any process, operation, technique, product, improvement or development which may
be patentable or copyrightable, are and will be the property of the Company, and
that he will do, at the Company’s request and cost, whatever is reasonably
necessary to secure the rights thereto by patent, copyright or otherwise to the
Company.



•   Upon termination or expiration of the Employment Period and at any other
time upon request, the Executive further agrees to surrender to the Company all
documents, writings, notes, business, marketing or strategic plans, financial
information, customer, distributor and supplier lists, manuals, illustrations,
models, and other such materials (collectively, “Company Documents”) produced by
the Executive or coming into his possession by or through employment with the
Company during the Employment Period, within the scope of such employment, and
agrees that all Company Documents are at all times the Company’s property,
provided that the Executive may maintain a copy of any Company Documents that
are not Trade Secrets or Confidential or Proprietary Information.



•   During the Employment Period, the Executive represents and agrees that he
will not use or disclose any confidential or proprietary information or trade
secrets of others, including but not limited to former employers, and that he
will not bring onto the premises of the Company such confidential or proprietary
information or trade secrets of such others, unless consented to in writing by
said others, and then only with the prior written authorization of the Company.



•   Noncompetition and Nonsolicitation. During the Employment Period and until
the end of the Restricted Period (as defined below), the Executive agrees that
the Executive will not,

9



--------------------------------------------------------------------------------



 



    directly or indirectly, on the Executive’s own behalf or as a partner,
owner, officer, director, stockholder, member, employee, agent or consultant of
any other Person within the United States of America or in any other country or
territory in which the businesses of the Company are conducted:



•   own, manage, operate, control, be employed by, provide services as a
consultant to, or participate in the ownership, management, operation, or
control of, any enterprise that engages in, owns or operates businesses that
market, sell, distribute, manufacture or otherwise are involved in the
nutritional supplements industry.



•   solicit, hire, or otherwise attempt to establish for any Person, any
employment, agency, consulting or other business relationship with any Person
who is or was an employee of the Company or any of its Affiliates.



•   The parties hereto acknowledge and agree that, notwithstanding anything in
Section 5.2(a) hereof, (x) the Executive may own or hold, solely as passive
investments, securities of Persons engaged in any business that would otherwise
be included in Section 5.2(a) as long as with respect to each such investment,
the securities held by the Executive do not exceed five percent (5%) of the
outstanding securities of such Person and, such securities are publicly traded
and registered under Section 12 of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”); and (y) the Executive may serve on the board of
directors (or other comparable position) or as an officer of any entity at the
request of the Board; provided, however, that in the case of investments
otherwise permitted under clause (x) above, the Executive shall not be permitted
to, directly or indirectly, participate in, or attempt to influence, the
management, direction or policies of (other than through the exercise of any
voting rights held by the Executive in connection with such securities), or lend
his name to, any such Person.



•   The Executive acknowledges and agrees that, for purposes of this
Section 5.2, an act by his spouse, ancestor, lineal descendant, lineal
descendant’s spouse, sibling, or other member of his immediate family will be
treated as an indirect act by the Executive.



•   Definitions. For purposes of this Agreement, the following terms shall have
the following meanings:



•   An “Affiliate” of any Person shall mean any other Person, whether now or
hereafter existing, directly or indirectly controlling or controlled by, or
under direct or indirect common control with, such specified Person. For
purposes hereof, “control” or any other form thereof, when used with respect to
any Person, means the power to direct the management and policies of such
Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise.



•   “Misappropriate”, or any form thereof, means:



•   the acquisition of any Trade Secret or Confidential or Proprietary
Information by a Person who knows or has reason to know that the Trade Secret or
Confidential or Proprietary Information was acquired by theft, bribery,
misrepresentation, breach or inducement of a

10



--------------------------------------------------------------------------------



 



    breach of a duty to maintain secrecy, or espionage through electronic or
other means (each, an “Improper Means”); or



•   the disclosure or use of any Trade Secret or Confidential or Proprietary
Information without the express consent of the Company by a Person who (x) used
Improper Means to acquire knowledge of the Trade Secret or Confidential or
Proprietary Information; or (y) at the time of disclosure or use, knew or had
reason to know that his or her knowledge of the Trade Secret or Confidential or
Proprietary Information was (i) derived from or through a Person who had
utilized Improper Means to acquire it, (ii) acquired under circumstances giving
rise to a duty to maintain its secrecy or limit its use, or (iii) derived from
or through a Person who owed a duty to the Company to maintain its secrecy or
limit its use; or (z) before a material change of his or her position, knew or
had reason to know that it was a Trade Secret or Confidential or Proprietary
Information and that knowledge of it had been acquired by accident or mistake.



•   “Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, business trust, joint-stock company,
estate, trust, unincorporated organization, or government or other agency or
political subdivision thereof, or any other legal or commercial entity.



•   “Restricted Period” shall mean the longer of (i) the first anniversary of
the date of termination of employment or (ii) the period during which the
Executive is receiving payments from the Company pursuant to Section 4 hereof.



•   “Trade Secrets or Confidential or Proprietary Information” shall mean:



•   any and all information, formulae, patterns, compilations, programs,
devices, methods, techniques, processes, know how, plans (marketing, business,
strategic or otherwise), arrangements, pricing and other data (collectively,
“Information”) that (a) derives independent economic value, actual or potential,
from not being generally known to the public or to other Persons who can obtain
economic value from its disclosure or use, and (b) is the subject of efforts by
the Company that are reasonable under the circumstances to maintain its secrecy;
or



•   any and all other Information (i) unique to the Company which has a
significant business purpose and is not known or generally available from
sources outside of such Persons or typical of industry practice, or (ii) the
disclosure of which would have a material adverse effect on the business of the
Company.



•   Remedies. The Executive acknowledges and agrees that if the Executive
breaches any of the provisions of Section 5 hereof, the Company may suffer
immediate and irreparable harm for which monetary damages alone will not be a
sufficient remedy, and that, in addition to all other remedies that the Company
may have, the Company shall be entitled to seek injunctive relief, specific
performance or any other form of equitable relief to remedy a breach or
threatened breach of this Agreement (including, without limitation, any actual
or threatened Misappropriation) by the Executive and to enforce the provisions
of this Agreement. The Executive and the Company each agrees (i) to submit to
the jurisdiction of any competent

11



--------------------------------------------------------------------------------



 



    court where the Company may choose to seek equitable relief, (ii) to waive
any and all defenses the Executive may have on the grounds of lack of
jurisdiction of such court; and (iii) that neither party shall be required to
post any bond, undertaking, or other financial deposit or guarantee in seeking
or obtaining such equitable relief. The existence of this right shall not
preclude or otherwise limit the applicability or exercise of any other rights
and remedies which the Company may have at law or in equity.



•   Interpretation; Severability.



•   The Executive has carefully considered the possible effects on the Executive
of the covenants not to compete, the confidentiality provisions, and the other
obligations contained in this Agreement, and the Executive recognizes that the
Company has made every effort to limit the restrictions placed upon the
Executive to those that are reasonable and necessary to protect the Company’s
legitimate business interests.



•   The Executive acknowledges and agrees that the restrictive covenants set
forth in this Agreement are reasonable and necessary in order to protect the
Company’s valid business interests. It is the intention of the parties hereto
that the covenants, provisions and agreements contained herein shall be
enforceable to the fullest extent allowed by law. If any covenant, provision, or
agreement contained herein is found by a court having jurisdiction to be
unreasonable in duration, scope or character of restrictions, or otherwise to be
unenforceable, such covenant, provision or agreement shall not be rendered
unenforceable thereby, but rather the duration, scope or character of
restrictions of such covenant, provision or agreement shall be deemed reduced or
modified with retroactive effect to render such covenant, provision or agreement
reasonable or otherwise enforceable (as the case may be), and such covenant,
provision or agreement shall be enforced as modified. If the court having
jurisdiction will not review the covenant, provision or agreement, the parties
hereto shall mutually agree to a revision having an effect as close as permitted
by applicable law to the provision declared unenforceable. The parties hereto
agree that if a court having jurisdiction determines, despite the express intent
of the parties hereto, that any portion of the covenants, provisions or
agreements contained herein are not enforceable, the remaining covenants,
provisions and agreements herein shall be valid and enforceable. Moreover, to
the extent that any provision is declared unenforceable, the Company shall have
any and all rights under applicable statutes or common law to enforce its rights
with respect to any and all Trade Secrets or Confidential or Proprietary
Information or unfair competition by the Executive.



•   Miscellaneous.



•   ARBITRATION. SUBJECT TO THE RIGHTS UNDER SECTION 5.4 TO SEEK INJUNCTIVE OR
OTHER EQUITABLE RELIEF AS SPECIFIED IN THIS AGREEMENT, ANY DISPUTE BETWEEN THE
PARTIES HERETO ARISING UNDER OR RELATING TO THIS AGREEMENT OR THE EXECUTIVE’S
EMPLOYMENT BY THE COMPANY (INCLUDING, BUT NOT LIMITED TO, THE AMOUNT OF DAMAGES,
THE NATURE OF THE EXECUTIVE’S TERMINATION OR THE CALCULATION OF ANY BONUS OR
OTHER AMOUNT OR BENEFIT DUE) SHALL BE RESOLVED IN ACCORDANCE WITH THE PROCEDURES
OF THE AMERICAN ARBITRATION ASSOCIATION, PROVIDED, HOWEVER,

12



--------------------------------------------------------------------------------



 



    THAT THE PARTIES AGREE THAT ANY ARBITRATOR OR ARBITRATORS SELECTED OR
APPOINTED TO HEAR THE ARBITRATION SHALL BE EITHER A RETIRED JUDGE OF THE CIRCUIT
OR APPELLATE COURTS OF NEW YORK OR A PRACTICING ATTORNEY WITH AT LEAST FIFTEEN
(15) YEARS OF EXPERIENCE IN MATTERS REASONABLY RELATED TO THE ISSUE OR ISSUES IN
DISPUTE. ANY RESULTING HEARING SHALL BE HELD IN THE NEW YORK AREA. THE
RESOLUTION OF ANY DISPUTE ACHIEVED THROUGH SUCH ARBITRATION SHALL BE BINDING AND
ENFORCEABLE BY A COURT OF COMPETENT JURISDICTION. COSTS AND FEES INCURRED IN
CONNECTION WITH SUCH ARBITRATION SHALL BE BORNE BY THE PARTIES AS DETERMINED BY
THE ARBITRATION.



•   Entire Agreement; Waiver. This Agreement contains the entire agreement
between the Executive and the Company with respect to the subject matter hereof,
and supersedes any and all prior understandings or agreements, whether written
or oral. No modification or addition hereto or waiver or cancellation of any
provision hereof shall be valid except by a writing signed by the party to be
charged therewith. No delay on the part of any party to this Agreement in
exercising any right or privilege provided hereunder or by law shall impair,
prejudice or constitute a waiver of such right or privilege.



•   Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of New York, without regard to principles of conflict
of laws.



•   Successors and Assigns; Binding Agreement. The rights and obligations of the
parties under this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their heirs, personal representatives, successors and
permitted assigns. This Agreement is a personal contract, and, except as
specifically set forth herein, the rights and interests of the Executive herein
may not be sold, transferred, assigned, pledged or hypothecated by any party
without the prior written consent of the others. As used herein, the term
“successor” as it relates to the Company, shall include, but not be limited to,
any successor by way of merger, consolidation, or sale of all or substantially
all of such Person’s assets or equity interests.



•   Representation by Counsel. Each of the parties hereto acknowledges that
(i) it or he has read this Agreement in its entirety and understands all of its
terms and conditions, (ii) it or he has had the opportunity to consult with any
individuals of its or his choice regarding its or his agreement to the
provisions contained herein, including legal counsel of its or his choice, and
any decision not to was his or its alone, and (iii) it or he is entering into
this Agreement of its or his own free will, without coercion from any source.



•   Interpretation. The parties and their respective legal counsel actively
participated in the negotiation and drafting of this Agreement, and in the event
of any ambiguity or mistake herein, or any dispute among the parties with
respect to the provisions hereto, no provision of this Agreement shall be
construed unfavorably against any of the parties on the ground that he, it, or
his or its counsel was the drafter thereof.

13



--------------------------------------------------------------------------------



 



•   Survival. The provisions of Sections 5 and 6 hereof shall survive the
termination of this Agreement.



•   Notices. All notices and communications hereunder shall be in writing and
shall be deemed properly given and effective when received, if sent by facsimile
or telecopy, or by postage prepaid by registered or certified mail, return
receipt requested, or by other delivery service which provides evidence of
delivery, as follows:

If to the Company, to:

General Nutrition Centers, Inc.
300 Sixth Avenue
Pittsburgh, PA 15222
Attn: Board of Directors

with a copy (which shall not constitute notice) to:

Skadden, Arps, Slate, Meagher & Flom LLP
300 South Grand Avenue, Suite 3400
Los Angeles, California 90071-3144
Attention: Jeffrey Cohen, Esq.
Telephone: (213) 687-5000
Facsimile: (213) 687-5600

If to the Executive, to:

Curtis Larrimer
656 Dodds Road
Butler, PA 16002

or to such other address as one party may provide in writing to the other party
from time to time.



•   Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument.



•   Captions. Paragraph headings are for convenience only and shall not be
considered a part of this Agreement.



•   No Third Party Beneficiary Rights. Except as otherwise provided in this
Agreement, no entity shall have any right to enforce any provision of this
Agreement, even if indirectly benefited by it.



•   Withholding. Any payments provided for hereunder shall be paid net of any
applicable withholding required under Federal, state or local law and any
additional withholding to which Executive has agreed.

[THIS SPACE INTENTIONALLY LEFT BLANK]

14



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have duly executed this Agreement,
intending it as a document under seal, as of the date first above written.

            WITNESS/
ATTEST:   GENERAL NUTRITION CENTERS, INC.
            By:   /s/ Robert DiNicola          Name:   Robert DiNicola         
Title:   Chairman          EXECUTIVE
            /s/ Curtis Larrimer         Name:   Curtis Larrimer             

15



--------------------------------------------------------------------------------



 



EXHIBIT A

          “Change of Control” means:

          (1) any event occurs the result of which is that any “Person,” as such
term is used in Sections 13(d) and 14(d) of the Exchange Act, other than one or
more Permitted Holders or their Related Parties, becomes the beneficial owner,
as defined in Rules l3d-3 and l3d-5 under the Exchange Act (except that a Person
shall be deemed to have “beneficial ownership” of all shares that any such
Person has the right to acquire within one year) directly or indirectly, of more
than 50% of the Voting Stock of GNC or any successor company, including, without
limitation, through a merger or consolidation or purchase of Voting Stock of
GNC; provided that the Permitted Holders or their Related Parties do not have
the right or ability by voting power, contract or otherwise to elect or
designate for election a majority of the Board of Directors; provided further
that the transfer of 100% of the Voting Stock of GNC to a Person that has an
ownership structure identical to that of GNC prior to such transfer, such that
GNC becomes a wholly owned Subsidiary of such Person, shall not be treated as a
Change of Control for purposes of the indenture;

          (2) after an initial public offering of Capital Stock of GNC, during
any period of two consecutive years, individuals who at the beginning of such
period constituted the Board of Directors, together with any new directors whose
election by such Board of Directors or whose nomination for election by the
stockholders of GNC was approved by a vote of a majority of the directors of GNC
then still in office who were either directors at the beginning of such period
or whose election or nomination for election was previously so approved, cease
for any reason to constitute a majority of the Board of Directors then in
office;

          (3) the sale, lease, transfer, conveyance or other disposition, in one
or a series of related transactions other than a merger or consolidation, of all
or substantially all of the assets of GNC and its Subsidiaries taken as a whole
to any Person or group of related Persons other than a Permitted Holder or a
Related Party of a Permitted Holder; or

          (4) the adoption of a plan relating to the liquidation or dissolution
of GNC.

For purposes of this definition, the following terms shall have the meanings set
forth below:

          “Affiliate” of any specified Person means any other Person, directly
or indirectly, controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control” when used with respect to any Person means the power to direct the
management and policies of such Person,

16



--------------------------------------------------------------------------------



 



directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise; and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.

          “Apollo” means Apollo Management V, L.P. and its Affiliates or any
entity controlled thereby or any of the partners thereof.

          “Board of Directors” means the Board of Directors of GNC or any
committee thereof duly authorized to act on behalf of such Board.

          “Capital Stock” of any Person means any and all shares, interests,
rights to purchase, warrants, options, participations or other equivalents of or
interests in, however designated, equity of such Person, including any Preferred
Stock, but excluding any debt securities convertible into such equity.

          “Exchange Act” means the Securities Exchange Act of 1934, as amended.

          “Permitted Holder” means Apollo.

          “Person” means any individual, corporation, partnership, joint
venture, association, joint-stock company, limited liability company, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any other entity.

          “Preferred Stock” as applied to the Capital Stock of any corporation
means Capital Stock of any class or classes, however designated, that is
preferred as to the payment of dividends, or as to the distribution of assets
upon any voluntary or involuntary liquidation or dissolution of such
corporation, over shares of Capital Stock of any other class of such
corporation.

          “Related Party” means:

          (1) any controlling stockholder, 80% (or more) owned Subsidiary, or
immediate family member (in the case of an individual) of any Permitted Holder;
or

          (2) any trust, corporation, partnership, limited liability company or
other entity, the beneficiaries, stockholders, partners, members, owners or
Persons beneficially holding an 80% or more controlling interest of which
consist of any one or more Permitted Holders and/or such other Persons referred
to in the immediately preceding clause (1).

          “Subsidiary” means, with respect to any specified Person:

          (1) any corporation, association or other business entity of which
more than 50% of the total voting power of shares of Capital Stock entitled
(without regard to the occurrence of any contingency and after giving effect to
any voting agreement or

17



--------------------------------------------------------------------------------



 



stockholders’ agreement that effectively transfers voting power) to vote in the
election of directors, managers or trustees of the corporation, association or
other business entity is at the time owned or controlled, directly or
indirectly, by that Person or one or more of the other Subsidiaries of that
Person (or a combination thereof); and

          (2) any partnership (a) the sole general partner or the managing
general partner of which is such Person or a Subsidiary of such Person or
(b) the only general partners of which are that Person or one or more
Subsidiaries of that Person (or any combination thereof).

          “Voting Stock” of an entity means all classes of Capital Stock of such
entity then outstanding and normally entitled to vote in the election of
directors or all interests in such entity with the ability to control the
management or actions of such entity.

18